Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 8 January 1783
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            Dear general
                            Annapolis january 8. 1783
                        
                        at the very instant that I embark and leave the american shore, my thoughts, my affections turn backward and
                            fly towards your excellency. you was my Dearest expectation when I landed in this country, you are my last idea, my
                            everlasting regrett when I am going off. accept dear general, my best wishes for your excellency and excuse these few and
                            imperfect lines that I write in a hurry. I arrived here yesterday very late   count de Rochimbeau is already waiting
                            for me upon the frigate I have scarce time enough to express  the 
                            respect and  attachment with which I have the honor to be Dear general your most humble and
                            obedient servant 
                        
                            le chv. de chastellux
                        
                    